Exhibit 10.3


March 2, 2020
Mr. Glen Goold
116 Mountain Laurel Lane
Malvern PA 19355
Dear Glen:
This will confirm your employment with USA Technologies, Inc. ("USAT" or "the
Company") as Chief Accounting Officer ("CAO") acting as principal accounting
officer effective February 28, 2020. In your role as CAO you will report to
USAT's Chief Financial Officer.
The following are the terms of your employment:
•
Your bi-weekly base salary will be $9,615.39, which annualized is $250,000.14.

•
You will participate in the Short-Term Incentive ("STI") Plan for USAT's
executive officers. If the target goals would be achieved, you would earn a cash
bonus equal to thirty percent (30%) of your base salary. This award is subject
to the terms and conditions of the STI Plan. For fiscal year 2020, your STI
award would be pro-rated from your hire date through the end of USAT's fiscal
year ended June 30, 2020.

•
You will participate in the Long-Term Incentive Stock Plan ("LTI") for USAT's
executive officers. If the year-over-year percentage target goals would be
achieved, you would earn an equity award with a value on the last day of the
applicable fiscal year equal to thirty percent (30%) of your base salary. This
award is subject to the terms and conditions of the LTI Plan. For fiscal year
2020, your LTI award would be pro-rated from your hire date through the end of
USAT's fiscal year ended June 30, 2020.

•
You have been awarded 8,982 shares of USAT restricted common stock on February
28, 2020, which represents a value, as of the closing price on February 28, 2020
($8.35), of approximately thirty (30%) percent of your annualized base salary.
The shares would vest over a three-year period as follows, provided that you are
employed at USAT on the respective vesting dates: 2,994 on the first annual
anniversary of the date of the grant; 2,994 on the second annual anniversary of
the date of the grant; and 2,994 on the third annual anniversary of the date of
the grant. The award would be evidenced by a standard restricted stock award
agreement and would be subject to the terms of the equity incentive plan of the
Company.







--------------------------------------------------------------------------------






•
USAT will continue to allow you to use the leased premises at 116 Mountain
Laurel Lane, Malvern PA 19355 until July 27, 2020.

•
The Compensation Committee of USAT's Board of Directors, in consultation with
the Chief Executive Officer, shall annually review your compensation.

•
You would be covered by and entitled to all of the fringe benefits that are
generally available to USAT employees, including health insurance, dental
insurance, group life and disability insurance, and matching 401(k) plan. Please
note that USAT's benefits program is subject to change and any such change would
supersede this letter.

•
As an exception, you are entitled to accrue 2.084 days of Paid-Time-Off (PTO)
per month, (up to twenty-five (25) days of PTO annually (calendar year), in
accordance with other provisions of the USAT's PTO policy.

•
You will be covered as an executive officer of USAT under our Directors and
Officers liability insurance policy.

•
You will devote your full time, energy, skills and attention to the business of
USAT, and shall not be engaged or employed in any other business activity
whatsoever, whether or not such activity is pursued for gain, profit or other
pecuniary advantage.

•
Employment with USAT is at-will, which means that either you or USAT may end the
relationship at any time for any or no reason. Notwithstanding the foregoing, if
your employment shall be terminated by USAT for any reason other than for Cause
(as defined below) or death, you shall be entitled to receive a severance
payment equal to six (6) months of your base bi-weekly salary. The severance
payment shall be conditioned upon your signing and delivering to USAT (and not
revoking) a release of any and all claims, suits, or causes of action against
USAT and its affiliates, in such form as shall be provided to you by USAT. The
severance payment would be paid to you over a six (6) month period in accordance
with USAT's regular employee payroll practices and would be subject to standard
and customary payroll deductions. The term "Cause" shall mean any of the
following have occurred or exist as determined by USAT: (A) your fraud, gross
malfeasance, or willful misconduct, with respect to USAT's business; (B) any
material breach by you of this letter or any policy of USAT; (C) any violation
by you of any law, rule or regulation, which violation results or could
reasonably be expected to result in material harm to the business or reputation
of USAT; (D) conviction of or the entry of a guilty plea or plea of no contest
to any felony or to any other crime involving moral turpitude; (E) any
intentional misapplication by you of USATs funds, or any material act of
dishonesty committed by you; or (F) any other action by you that, in the
reasonable judgment of USAT, is damaging or detrimental in a significant way to
USAT's business or





--------------------------------------------------------------------------------






reputation. For the purposes of this paragraph, the term USAT shall mean and
include any affiliate (as such term is defined in Rule 144 under the Securities
Act of 1933) of USAT, whether on the date of this letter or in the future,
including but not limited to Cantaloupe Systems, Inc.
•
Except in connection with your duties as CAO, you shall not, directly or
indirectly, at any time from and after the date hereof, and whether or not your
employment with USAT has been terminated or has expired for any reason
whatsoever, make any use of, exploit, disclose, or divulge to any other person,
firm, or corporation, any confidential information, including but not limited
to, proprietary information, trade secret, business secret, financial
information, financial projections, documents, process, procedures, know-how,
data, marketing information, marketing methods, marketing means, software
information, intellectual property, special arrangement, or any other
confidential information concerning the business or policies of USAT, or
concerning USAT's customers, clients, accounts, or suppliers, that you learned
as a result of, in connection with, through your employment with, or through
your affiliation with USAT, but not information that can be shown through
documentary evidence to be in the public domain, or information that falls into
the public domain, unless such information falls into the public domain by your
direct or indirect disclosure or other acts. You agree to use your best
endeavors to prevent the unauthorized disclosure or publication of confidential
information and not to copy nor remove confidential information from USAT's
premises, whether physically or electronically, without the express written
permission of USAT. For any and all purposes of this paragraph, the term USAT
shall mean and include any affiliate (as such term is defined in Rule 144 under
the Securities Act of 1933) of USAT, whether on the date of this letter or in
the future, including but not limited to Cantaloupe Systems, Inc.

•
For a one-year period following termination or expiration of your employment
with USAT for any reason whatsoever, you will not (a) directly or indirectly,
solicit for hire for any business entity other than USAT, any person employed by
USAT as of the date of termination or expiration of your employment; or (b)
directly or indirectly interfere with USATs relations with any person employed
by USAT as of the date of termination or expiration of your employment with
USAT. Such restriction shall not limit any employee or candidate responding to a
general job posting. For all purposes of this paragraph, the term USAT shall
mean and include any affiliate (as such term is defined in Rule 144 under the
Securities Act of 1933) of USAT, whether on the date of this letter or in the
future, including but not limited to, Cantaloupe Systems, Inc.

•
For a one-year period following termination or expiration of your employment
with USAT for any reason whatsoever, you will be prohibited from soliciting any
of USAT's customers in connection with engaging in a business competing with or
similar to that of USAT as conducted as of the date of the termination or
expiration of your employment, including but not limited to, delivering services
or products to unattended





--------------------------------------------------------------------------------






retail locations, and any related production, promotion, marketing, or sales
activities relating thereto. For all purposes of this paragraph, the term USAT
shall mean and include any affiliate (as such term is defined in Rule 144 under
the Securities Act of 1933) of USAT, whether on the date of this letter or in
the future, including but not limited to, Cantaloupe Systems, Inc.
•
For a one-year period following the termination or expiration of your employment
with USAT for any reason whatsoever, you will be prohibited from competing
within any geographic area in which USAT's business was conducted as of the date
of termination or expiration of your employment, with the business of USAT, as
presently or as hereinafter conducted as of the termination or expiration of
your employment, including but not limited to, delivering services or products
to unattended retail locations, and any related production, promotion,
marketing, or sales activities. The term "competing" means acting, directly or
indirectly, as a partner, principal, stockholder, joint venture, associate,
independent contractor, creditor of, consultant, trustee, lessor to, sub-lessor
to, employee or agent of, or to have any other involvement with, any person,
firm, corporation, or other business organization which is engaged in the
businesses described in this paragraph. For any and all purposes of this
paragraph, the term USAT shall mean and include any affiliate (as such term is
defined in Rule 144 under the Securities Act of 1933) of USAT, including but not
limited to, Cantaloupe Systems, Inc.

•
You acknowledge that any breach by you of the obligations set forth in this
letter would substantially and materially impair and irreparably harm USAT's
business and goodwill; that such impairment and harm would be difficult to
measure; and, therefore, total compensation in solely monetary terms would be
inadequate. Consequently, you agree that in the event of any breach or any
threatened breach by you of any of the provisions of this letter, USAT shall be
entitled, in addition to monetary damages or other remedies, and without posting
bond, to equitable relief, including injunctive relief, and to the payment by
you of all costs and expenses incurred by USAT in enforcing the provisions
thereof, including attorneys' fees. The remedies granted to USAT in this letter
are cumulative and are in addition to remedies otherwise available to USAT at
law or in equity.

•
You acknowledge that you will be subject to the following policies of USAT:
Employee Manual; Code of Business Conduct and Ethics; Blackout Period and
Notification Policy; and Stock Ownership Guidelines for Directors and Executive
Officers as well as any other applicable policies that may be adopted by USAT
from time to time. As CAO, you would also be required to file statements of
beneficial ownership of USAT securities pursuant to Section 16(a) of the
Securities Exchange Act of 1934.

•
Nothing in this letter prohibits or prevents you from filing a charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before any





--------------------------------------------------------------------------------






federal, state, or local government agency. You further understand that this
letter does not limit your ability to make any disclosures that are protected
under the whistleblower provisions of federal law or regulation. This letter
does not limit your right to receive an award for information provided to any
governmental agencies.
•
If any term or provision of this letter or the application thereof to any person
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this letter or the application of any such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this letter shall be valid and enforceable to the fullest extent permitted by
law.

•
You represent and warrant to USAT that you are not as of the date of this letter
a party to or subject to any employment, non-compete, or similar agreement that
would limit or prohibit, in whole or in part, the performance of your employment
duties or responsibilities.

Except for the Confidentiality Agreement between you and Randstad Professionals,
US, LLC d/b/a Tatum, that you previously signed, this letter constitutes our
entire agreement and understanding regarding the matters addressed herein, and
merges and supersedes all prior or contemporaneous discussions, agreements and
understandings of every nature between us regarding these matters. This letter
may only be modified by an agreement in writing executed by both USAT and you.
This letter will be governed by, and enforced in accordance with, the laws of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.
The rights and obligations of both parties under this Agreement shall inure to
the benefit of, and shall be binding upon, their respective personal
representatives, heirs, successors and assigns. This Agreement, or any part
hereof, may be assigned by USAT without your consent. This Agreement, or any
part thereof, may not be assigned by you.
Your employment with USAT will also be subject to a satisfactory background
investigation to be conducted by USAT.
Glen, we are very much looking forward to your joining the USAT team! Please
indicate your written acceptance by signing this letter and returning it to me
by email.






--------------------------------------------------------------------------------






Sincerely,
USA Technologies, Inc.
By: /s/ Donald W. Layden, Jr.
Donald W. Layden, Jr., President and Chief Executive Officer




Accepted and Agreed to:
/s/ Glen Goold    
Glen Goold

Dated: 3/2/2020


